ORDER DISMISSING APPEALThis is a pro se appeal from a district court order denying a "motion to amend judgment of conviction pursuant to NRCP Rule 59(e)." Eighth Judicial District Court, Clark County; Douglas Smith, Judge.This court's review of this appeal reveals jurisdictional defects. Specifically, no statute or court rule provides for an appeal from an order denying a motion to amend a judgment of conviction pursuant to NRCP 59(e) in a criminal matter. Castillo v. State, 106 Nev. 349, 792 P.2d 1133 (1990). Further, the notice of appeal was untimely filed. Lozada v. State , 110 Nev. 349, 871 P.2d 944 (1994) (an untimely notice of appeal fails to vest jurisdiction in this court). Accordingly, weORDER this appeal DISMISSED.